t c memo united_states tax_court thomas h and janice j scroggins petitioners v commissioner of internal revenue respondent docket no filed date r issued a notice_of_deficiency determining deficiencies in ps’ federal_income_tax and accuracy-related_penalties pursuant to sec_6662 i r c for ps’ and tax years the tax deficiencies relate primarily to a dispute as to petitioner husband’s tax residence held ps are liable for a portion of each deficiency to the extent decided herein held further ps are liable for the applicable accuracy-related_penalties louis samuel for petitioners eugene kim for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of petitioners’ liabilities for income_tax and accuracy-related_penalties for and as determined by respondent after a concession by respondent the issues left for decision are whether petitioner husband’s tax_home is in georgia or california whether petitioners are entitled to deductions claimed on schedule c profit or loss from business for lease expenses of dollar_figure dollar_figure and dollar_figure for the and tax years respectively whether petitioners are entitled to schedule c deductions for car and truck expenses of dollar_figure dollar_figure and dollar_figure for the and tax years respectively whether petitioners are entitled to schedule c deductions for travel_expenses of dollar_figure dollar_figure and dollar_figure for the and tax years respectively whether petitioners are entitled to schedule c deductions for meals and entertainment_expenses of dollar_figure and dollar_figure for the and tax years respectively 1responded conceded that petitioners did not receive any unreported schedule c gross_receipts or sales during the and taxable years whether petitioners are entitled to deductions claimed on schedule a itemized_deductions of dollar_figure for the tax_year and whether petitioners are liable for sec_6662 accuracy-related_penalties for the and tax years findings_of_fact some of the facts have been stipulated and the stipulation of settled issues the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time petitioners filed their petition petitioner husband mr scroggins resided in california and petitioner wife ms scroggins resided in georgia petitioners did not testify at trial and the only evidence submitted in this case consists of the stipulated facts and exhibits 2petitioners did not contest respondent’s dollar_figure adjustment of schedule a deductions except for the dollar_figure portion thereof relating to petitioner husband’s tax_home therefore we deem those adjustments unconnected with petitioner husband’s tax_home conceded see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility affd 832_f2d_403 7th cir 3all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners filed joint form sec_1040 u s individual_income_tax_return for the and tax years listing mr scroggins’ occupation as medical consultant and ms scroggins’ occupation as civil service petitioners on the form sec_1040 both indicate their home is in warner robins georgia petitioners filed california nonresident income_tax returns for the and tax years and georgia individual income_tax returns for the and tax years according to mr scroggins’ bank records mr scroggins banked at robins federal credit_union of warner robins georgia throughout and used automatic teller machines atms in florida from january through date those records show that mr scroggins used atms in california exclusively for the rest of mr scroggins’ whereabouts are further explained by his forms w-2 wage and tax statement in mr scroggins received forms w-2 from huntington beach hospital in huntington beach california crestview hospital corporation in crestview florida and valley presbyterian hospital in van nuys california mr scroggins’ atm banking activities demonstrate that he was primarily in california not once did mr scroggins use an atm in georgia for the tax_year mr scroggins received a form 1099-misc miscellaneous income from valley presbyterian hospital in van nuys california mr scroggins’ atm banking activities reflect that he was primarily in california in however from february through two transactions occurred in georgia mr scroggins received forms 1099-misc in from novia solutions lnc in poway california and valley presbyterian hospital in van nuys california mr scroggins leased an apartment from arroyo villa apartments in thousand oaks california from date through date in rental periods of months ms scroggins’ bank records show that she was primarily in georgia throughout and on date respondent issued petitioners a statutory_notice_of_deficiency determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy- related penalties of dollar_figure dollar_figure and dollar_figure for the and tax years respectively petitioners timely filed a petition with this court on date a trial was held in los angeles california on date opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to such issue and the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not argue that the burden should shift and they failed to maintain required records or comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioners ii expense deductions a general rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of their income and entitlement to any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 in certain circumstances the taxpayer must meet specific substantiation requirements to be allowed a deduction under sec_162 see eg sec_274 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation any expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles in order to deduct such expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment amusement recreation or use of the property the business_purpose of the expense or other item and the business relationship to the taxpayer of the persons entertained or receiving the described gift sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b mr scroggins’ tax_home most of the issues in this case stem from respondent’s determination that mr scroggins’ tax_home was in california for the years at issue in order to deduct travel_expenses petitioners must show that mr scroggins’ expenses are ordinary and necessary that he was away from home on business when he incurred the expense and that the expense was incurred in pursuit of a trade_or_business see sec_162 326_us_465 claiming that mr scroggins’ tax_home was in georgia during the extended period he worked in california petitioners deducted almost all of the living_expenses he incurred for the years at issue the expenses in dispute were not incurred while mr scroggins was away from his tax_home all three conditions discussed above must be satisfied for a taxpayer to be entitled to the deduction commissioner v flowers supra pincite commuting expenses are not considered as business_expenses and are not deductible id this court has interpreted a taxpayer’s home under sec_162 to mean his principal place of employment and not where his personal_residence is located 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir however we have also recognized an exception to this general_rule in situations where the taxpayer is away from his home on a temporary rather than indefinite or permanent basis 358_us_59 petitioners assert that mr scroggins falls within this exception when a taxpayer seeks employment away from his personal_residence the court_of_appeals for the ninth circuit to which this case is appealable in 681_f2d_1157 9th cir affg tcmemo_1981_407 explicitly adopted the following reasoning from 671_f2d_1059 7th cir while it is assumed that a person will live near the place of employment it is not reasonable to expect people to move to a distant location when a job is foreseeably of limited duration if on the other hand the prospect is that the work will continue for an indefinite or substantially long period of time the travel_expenses are not deductible mr scroggins was employed exclusively in california with the exception of a short stint in florida for all of the years at issue it was reasonably known to mr scroggins that he would be employed for a very long time away from georgia petitioners’ pretrial memorandum admits that the type of work which mr scroggins engaged in was highly specialized and i t was not that this type of work was very limited in warner robins and the surrounding areas it was that this type of work did not exist in that area and he could only find employment or work in his specialty in other locations that contained large hospitals with large operating rooms therefore we find that it was not very likely that mr scroggins’ stay away from home will be short and conclude that mr scroggins’ tax_home was in california see 283_f2d_491 9th cir revg and remanding 32_tc_1368 further mr scroggins had no business reason for his tax_home to be in georgia minick v commissioner tcmemo_2010_12 mr scroggins’ decision to keep his family at their previously established residence is motivated by personal reason sec_4we need not separately determine whether as may be the case mr scroggins was away from home while he was working in florida and therefore possibly allowed to deduct those traveling expenses because as discussed below petitioners did not present any evidence to substantiate any of the expenses_incurred since he has no business ties to the area of that residence and the prospects for employment in his chosen profession are better away from the area than in it minick v commissioner supra citing 55_tc_783 although petitioners’ counsel explained that ms scroggins’ employment was nontransferable requiring her to remain in georgia this contention is not dispositive the travel expense deductions in question were not incurred in her business activities see minick v commissioner supra where spouses have careers in different locations each must independently satisfy the requirement that deductions taken for travel_expenses incurred in the pursuit of a trade_or_business arise while he or she is away from home 638_f2d_248 ndollar_figure 1st cir revg tcmemo_1979_299 because we have found that mr scroggins’ tax_home was in california for the years at issue he is not entitled to deduct any of his personal expenses for lodging or meals while in california petitioners are also not entitled to deduct mr scroggins’ commuting_costs in california we note that generally 5petitioners’ counsel places great emphasis on the fact that the states of california and georgia accepted their state tax returns as filed we remind petitioners’ counsel that this court is concerned with the federal tax laws and not state tax issues see eg 630_f3d_1211 n 9th cir of course though necessarily informed by state law federal_law is not beholden to the technicalities of state law in assessing federal tax_liability taxpayers may not deduct the daily cost of commuting to and from work as such expense is considered to be personal and nondeductible brockman v commissioner tcmemo_2003_3 citing commissioner v flowers u s pincite c schedule c deductions for lease expenses car and truck expenses other travel_expenses meals and entertainment even assuming arguendo that mr scroggins’ tax_home was in georgia the result would be no different petitioners have failed to meet their burden of substantiation with respect to all of the expense deductions the heightened or strict substantiation requirements of sec_274 discussed above apply to travel_expenses and meals and entertainment_expenses all of the disallowed expense deductions seem to be from mr scroggins’ stay in california or for meals and entertainment to satisfy sec_274 petitioners must present sufficient evidence in addition to testimony to satisfy the three aspects of this requirement the amount the time and place and the business_purpose of each expenditure see sec_1_274-5t temporary income_tax regs fed reg date congress has chosen to impose a rigorous test of deductibility in the area of travel_expenses each of the foregoing elements must be proved for each separate expenditure general vague proof whether 6because petitioners did not testify we simply do not know what the deductions were for offered by testimony or documentary_evidence will not suffice 80_tc_1165 evidence which is vague or significantly incomplete is not credible harris v commissioner tcmemo_2010_248 petitioners did not testify there are almost no receipts in evidence and there is absolutely no explicit explanation of the business_purpose of any of the expenditures in fact petitioners’ opening brief candidly acknowledges that husband-petitioner cannot substantiate his travel expense while away from home on business general statements regarding his california work and georgia home are not sufficient under sec_274 in his opening brief petitioners’ counsel contended that certain listed away from home expenses while on business are considered to be both reasonable and accurate these estimates of the costs of mr scroggins’ stays in motels utilities meals and mileage were asserted without submitting any additional evidence to confirm the amount of the expenses we are especially perplexed given this court’s warning at trial about sec_274 and the regulations there under regarding travel_expenses petitioners have failed to meet their burden of 7while petitioners did include a few monthly statements for mr scroggins’ american express bill for with highlighted charges to delta airlines we do not know where these trips were to or whether they were business or personal petitioners also included a letter from arroyo villa apartments listing the dates and amounts charged during mr scroggins’ tenancy substantiation with respect to all of the disputed expense deductions d schedule a itemized_deductions with their tax_return petitioners included schedule a listing total deductions of dollar_figure consisting in principal part for this year only of dollar_figure under see form ez on form 2106-ez unreimbursed employee business_expenses petitioners listed dollar_figure under travel expense while away_from_home_overnight including lodging airplane car rental etc respondent disallowed dollar_figure of the schedule a deductions once again because mr scroggins’ tax_home was in california for the years at issue and petitioners did submit sufficient evidence to substantiate these expenses they are not entitled to the disallowed deduction iii sec_6662 penalties respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for their and tax years pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 see also 118_tc_358 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect higbee v commissioner supra pincite subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b respondent asserts two causes justifying the imposition of the penalty a substantial_understatement_of_income_tax and negligence sec_6662 and there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 n egligence is any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent met his burden of production under both causes and petitioners did not testify at trial to address the sec_6662 penalties petitioners presented no evidence that they had reasonable_cause for any portion of any underpayment see basile v commissioner tcmemo_2005_51 because petitioners did not contest the additions to tax or penalties in the petitions they are deemed conceded citing rule b and swain v commissioner supra petitioners while contesting 8at trial petitioners’ attorney stated that petitioners do not prepare their own returns and neither mr or mrs scroggins has any accounting experience or booking experience or anything like that they rely solely on the advice of the preparer while good-faith reliance on professional advice may provide a basis for a reasonable_cause defense without petitioners’ explanation this court cannot determine whether all relevant facts were provided to the preparer whether reasonable_cause existed or whether petitioners reasonably and actually relied in good_faith on a preparer see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs further we have found reliance to be unreasonable where a taxpayer claimed to have relied upon an independent adviser because the adviser either did not testify or testified too continued the penalties have never specifically pleaded that there was reasonable_cause for any negligence or substantial_understatement_of_income_tax in any event petitioners have not met the applicable three-part test of 115_tc_43 affd 299_f3d_221 3d cir and therefore have not established reasonable_cause for any alleged negligence or substantial_understatement_of_income_tax the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule continued vaguely to convince us that the taxpayer was reasonable in relying on the adviser’s advice swanson v commissioner tcmemo_2009_31 see also heller v commissioner tcmemo_2008_232 there was no evidence in the record as to the specific nature of the professional’s advice affd 403_fedappx_152 9th cir petitioners’ failure to introduce evidence which if true would be favorable to them gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir
